NOT FOR PUBLICATION                           FILED
                                                                         NOV 19 2021
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JACOB SMITH,                                    No. 21-35350

                Plaintiff-Appellant,            D.C. No. 6:20-cv-00005-BMM

 v.
                                                MEMORANDUM*
ROEY PFISTER; et al.,

                Defendants-Appellees.

                    Appeal from the United States District Court
                            for the District of Montana
                     Brian M. Morris, District Judge, Presiding

                          Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      Montana state prisoner Jacob Smith appeals pro se from the district court’s

summary judgment for failure to exhaust administrative remedies in his 42 U.S.C.

§ 1983 action alleging retaliation. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo. Albino v. Baca, 747 F.3d 1162, 1168 (9th Cir. 2014) (en

banc). We affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment for defendant Wigert

because Smith failed to exhaust administrative remedies and failed to raise a

genuine dispute of material fact as to whether administrative remedies were

effectively unavailable to him. See Woodford v. Ngo, 548 U.S. 81, 90 (2006)

(explaining that proper exhaustion requires “using all steps that the agency holds

out, and doing so properly (so that the agency addresses the issues on the merits)”

(emphasis, citation, and internal quotation marks omitted)); see also Ross v. Blake,

136 S. Ct. 1850, 1858-60 (2016) (setting forth circumstances when administrative

remedies are effectively unavailable).

      We reject as meritless Smith’s contentions that the district court erred by

declining to consider whether Smith’s retaliation claim was incorporated into the

formal grievance, and by failing to provide an additional opportunity to file a

statement of undisputed facts.

      AFFIRMED.




                                          2                                     21-35350